        Case 1:21-cv-05121-PAE-RWL Document 14 Filed 09/03/21 Page 1 of 1
                                      Maria C. Mannarino                                                         Dentons US LLP
                                      Managing Associate                                              1221 Avenue of the Americas
                                                                                                        New York, NY 10020-1089
                                      maria.mannarino@dentons.com                                                   United States
                                      D   +1 212-768-5311

                                                                                                                     dentons.com




September 3, 2021

VIA ECF
                                                                                                            9/3/2021
The Honorable Robert W. Lehrburger
United States Magistrate Judge
Southern District of New York
500 Pearl Street
New York, New York 10007


Re:      Young v. Sanders Candy, LLC, Case No. 1:21-cv-05121-PAE-RWL


Dear Judge Lehrburger:

We represent defendant Sanders Candy, LLC (“Defendant”) in the above-referenced matter. Together
with counsel for plaintiff, Lawrence Young, we jointly and respectfully move this Court to stay all case
deadlines in this action for forty five (45) days, from September 3, 2021 to October 18, 2021.

This requested stay will permit the parties to finalize their efforts to bring about the voluntary dismissal of
all claims asserted in this action without further litigation. Once those efforts are complete, the parties will
file a stipulation of voluntary dismissal.

                                                                    Respectfully submitted,



                                                                    /s/ Maria C. Mannarino
                                                                    Maria C. Mannarino

cc:      All counsel of record (by ECF)




                                                                          9/3/2021




Davis Brown ► East African Law Chambers ► Eric Silwamba, Jalasi and Linyama ► Durham Jones & Pinegar ► LEAD Advogados ► Rattagan
Macchiavello Arocena ► Jiménez de Aréchaga, Viana & Brause ► Lee International ► Kensington Swan ► Bingham Greenebaum ► Cohen &
Grigsby ► Sayarh & Menjra ► Larraín Rencoret ► For more information on the firms that have come together to form Dentons, go to
dentons.com/legacyfirms


US_Active\118891343\V-1
